  Case: 0:21-cv-00019-JMH Doc #: 4 Filed: 02/02/21 Page: 1 of 4 - Page ID#: 15



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION at ASHLAND

 JOHN UNDERWOOD, JR.,                    )
                                         )
       Plaintiff,                        )           Civil Case No.
                                         )          0:21-cv-019-JMH
 v.                                      )
                                         )
 DAVID LEMASTER, ET AL.,                 )
                                         )             MEMORANDUM
       Defendants.                       )         OPINION AND ORDER


                            ***   ***    ***     ***

      John Underwood, Jr. is an inmate at the Federal Correctional

Institution    (FCI)   in    Ashland,   Kentucky.      Proceeding   without      a

lawyer, Underwood recently filed a civil rights complaint with

this Court. [DE 1]. That said, the Court has conducted an initial

screening of Underwood’s complaint pursuant to 28 U.S.C. § 1915A

and will dismiss it without prejudice for several reasons.

      As an initial matter, while Underwood completed and filed

this Court’s approved E.D. Ky. 520 Civil Rights Complaint Form, he

neither paid the $402.00 in filing and administrative fees nor

moved for leave to proceed in forma pauperis. Thus, Underwood has

not yet properly initiated this civil action.

      Furthermore, while Underwood lists numerous prison officials

as defendants [see DE 1 at 1-2], he does not explain specifically

what each named defendant did or failed to do to cause him harm,

despite being specifically instructed to do so [see id. at 2-3].

To be sure, Underwood is clearly complaining about the conditions
  Case: 0:21-cv-00019-JMH Doc #: 4 Filed: 02/02/21 Page: 2 of 4 - Page ID#: 16



of his confinement at FCI – Ashland. [See id.].           However, Underwood

does not clearly link his allegations to the listed defendants.

[See id.]. Indeed, in stating the facts of his case, Underwood

does not actually mention the named defendants at all. [See id.].

As a result, Underwood’s submission, as currently drafted, is

subject to summary dismissal. See 28 U.S.C. § 1915A(b)(1).

     Moreover, it is clear from the face of the complaint that

Underwood has not yet fully exhausted his administrative remedies.

Under the law, there is a multi-tiered administrative grievance

process within the Federal Bureau of Prisons (BOP). If a matter

cannot be resolved informally via a so-called “BP-8 Form,” the

prisoner must file an Administrative Remedy Request Form (BP-9

Form) with the Warden, who has 20 days to respond. If the prisoner

is not satisfied with the Warden’s response, he may use a BP-10

Form to appeal to the applicable Regional Director, who has 30

days to respond. If the prisoner is not satisfied with the Regional

Director’s response, he may use a BP-11 Form to appeal to the

General Counsel, who has 40 days to respond. See 28 U.S.C. §§

542.14, 542.15, and 542.18. Once the prisoner has fully exhausted

his administrative remedies, he may then file a lawsuit in federal

court.

     Here, it is clear from the face of Underwood’s complaint that

he has not yet fully completed the BOP’s administrative grievance

process.   After    all,   Underwood       specifically   says   that    he   is

                                       2
  Case: 0:21-cv-00019-JMH Doc #: 4 Filed: 02/02/21 Page: 3 of 4 - Page ID#: 17



complaining about events that allegedly occurred on January 2,

2021, just weeks before he signed his complaint and filed it with

this Court. [See DE 1 at 3-4, 8]. In light of this representation,

it is readily apparent that Underwood has not yet fully exhausted

his   administrative     remedies.     Thus,    sua   sponte     dismissal       is

appropriate. See Barnett v. Laurel Co., No. 16-5658, 2017 WL

3402075, at *1 (6th Cir. Jan. 30, 2017) (pointing out that “sua

sponte dismissal may be appropriate where the prisoner’s failure

to exhaust is obvious from the face of the complaint”); see also

Kapri v. Federal Bureau of Prisons, No. 7:20-cv-117-DLB (E.D. Ky.

2020) (dismissing a pro se civil rights complaint without prejudice

for this same reason).

      In light of the foregoing, the Court will dismiss Underwood’s

present   complaint.     This   dismissal,     however,     will   be   without

prejudice. This means that, once Underwood has fully exhausted his

administrative remedies, he may file a new civil action with this

Court regarding the conditions of his confinement, should he wish

to do so. That said, if Underwood does file a new civil action, he

must once again utilize the Court’s approved E.D. Ky. 520 Civil

Rights    Complaint    Form,    and,   in   doing     so,   he   must   explain

specifically what each named defendant did or failed to do to cause

him harm. Finally, Underwood must also pay the $402.00 in filing

and administrative fees, or he must move for leave to proceed in



                                       3
  Case: 0:21-cv-00019-JMH Doc #: 4 Filed: 02/02/21 Page: 4 of 4 - Page ID#: 18



forma pauperis by completing and filing the Court’s approved AO

240 and E.D. Ky. 523 Forms.

     Accordingly, it is ORDERED as follows:

     (1) Underwood’s current complaint [DE 1] is DISMISSED without

prejudice;

     (2) This specific action is STRICKEN from the Court’s docket;

     (3) That said, the Clerk’s Office shall send Underwood the

following blank forms:

           a. Civil Rights Complaint form [E.D. Ky. 523 Form];

           b. Application     to   Proceed    in   District    Court   Without

               Prepaying Fees or Costs [AO 240 Form]; and

           c. Certificate of Inmate Account Form [E.D. Ky. 523 Form].

        If Underwood still wishes to file a civil rights action

        regarding the conditions of his confinement, he may do so

        by completing and filing a new action in accordance with

        the instructions set forth above; and

     (4) The Court will enter a corresponding Judgment.

     This the 2nd day of February, 2021.




                                       4
